Title: To Thomas Jefferson from John Wickham, 2 April 1798
From: Wickham, John
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 2d. April 1798.
          
          In reply to your Letter of the 25th. Ulto. I have to inform You that, though generally retained as Counsel for Mr. Welch, I am not his Attorney in Fact, Mr. Benjamin Waller of Wms.Burg acting in that Character, it was solely with a View to serve him that I undertook in his Stead to make the Adjustment which took place between us.—I have  inclosed your Letter to Mr. Waller, & doubt not he will be disposed to consult your Convenience with respect to the Times of payment as far as his Duty to his principal will admit.
          I am very respectfully Dear Sir, Your obedt. Servt.
          
            Jno: Wickham
          
        